Citation Nr: 1719654	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  12-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse, M.G.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from February 1977 to February 1983.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that confirmed and continued a previously assigned 10 percent rating for right knee disability.

In March 2015, the Veteran and her husband testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.  Subsequently, in October 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An October 2015 VA examiner noted the Veteran's complaint of right knee pain, described as an excruciating dull ache that made it difficult for her to perform routine activities.  The Veteran had flare-ups of knee pain with prolonged standing, walking, bending and stair climbing.  Range of motion of the Veteran's right knee was from 0 to 120 degrees with pain, that the examiner found did not result in or cause functional loss.  

The examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.  The examiner's explanation was that she was "unable to provide the degree of additional [range of motion] loss during flare ups because the degree of limitation cannot be determined based on the findings of this isolated examination without resorting to mere speculation.  An actual joint examination and measurement is warranted during flare up to provide functional impairment."  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare-ups).  Although the 2015 examiner noted no additional limitation of motion or functional loss after repetitive use, the examiner made no initial finding as to the degree of range-of-motion loss due to pain on use, as required by Mitchell.  See 2015 VA examination report at 3 (noting pain exhibited on flexion, but noting no functional loss and without a degree estimate).  Thus, it is unclear from the examiner's notation regarding the Veteran's range of motion on flexion of her leg whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain.  The Court in Mitchell stated that it is important for the medical examiner to note this information so that the VA rating official can have a clear picture of the nature of the veteran's disability and the extent to which pain is disabling.  25 Vet. App. at 43.  In light of this, the Board finds that a remand for another examination is necessary.  

Further, the October 2015 VA examination does not fully comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Board notes that the 2015 examination report noted no evidence of pain with weight bearing, but there is no indication that passive motion was tested.  

In light of the adequacy requirements of Mitchell and Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the November 2009 and August 2011 prior examinations.

In November 2009 and April 2010, the Veteran submitted signed authorizations, by way of VA Form 21-4142, for records of her treatment for right knee disability by Kaiser Permanente in Lithonia, Georgia, and Peachtree Orthopaedic Clinic, 2001 Peachtree Road, Atlanta, Georgia (11/27/09 VBMS VA 21-4142 Authorization for Release of Information; 4/30/10 VBMS VA 21-4142 Authorization for Release of Information).  She provided some of these records that contain entries related to treatment and/or diagnostic testing regarding her knees.  See 11/27/09 VBMS Medical Treatment Record Non Government Facility; 12/28/09 VBMS Medical Treatment Non Government Facility; 2/1/10 VBMS Medical Treatment Record Non Government Facility; 5/3/10 VBMS Medical Treatment Record Non Government Facility; 6/15/10 VBMS Medical Treatment Record Non Government Facility; 4/9/15 VBMS Medical Treatment Record Non Government Facility.  Nevertheless, VA did to make efforts to obtain private treatment records identified by the Veteran.  As these may be relevant to her claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A (b)-(c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Atlanta, since July 2015, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain all records regarding the Veteran's treatment for right knee disability since September 2009 by Kaiser Permanente and at the Peachtree Orthopaedic Clinic.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

2.  Obtain all medical records regarding the Veteran's treatment for the service-connected right knee disability at issue at the Atlanta VAMC since July 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to her claim.

3.  After completing the development requested in #1 and #2 above, to include associating any records with the claims file, schedule the Veteran for a new VA examination to assess the severity of her right knee disability.  The claims folder is to be reviewed by the examiner to become familiar with the history of the right knee disability.
 
The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as neurologic manifestations, if any. 

a.  The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations, to the extent feasible, must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c.  The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d.  If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e.  The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in November 2009, August 2011, and/or November 2015.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

g.  The examiner should provide a full description of the effects the right knee disability has had on the Veteran's ordinary activities over the course of the appeal period (since 2009), if any. 

h.  If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4.  If the benefit sought on appeal is not allowed in full, issue a supplemental statement of the case.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


